— Judgment dismissing the complaint and order setting aside the verdict of the jury and dismissing the complaint unanimously reversed and a new trial ordered, with costs to appellants to abide the event. There were issues of fact as to defendant’s negligence and plaintiff Helen Pessel’s freedom from contributory negligence. The Trial Justice would have been justified in setting aside the judgment on the ground that the jury’s verdict was contrary to the weight of the credible evidence, but the complaint should not have been dismissed. Settle order on notice. Present — Peek, P. J., Cohn, Callahan and Van Yoorhis, JJ. [199 Mise. 412.]